Citation Nr: 1042477	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  09-19 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a left eye disorder, 
claimed as vision loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  Subsequently, the Board remanded this 
matter for further development in a June 2010 decision.

In May 2010, the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that the 
Veteran's left eye disorder, claimed as vision loss, and 
diagnosed now as retinoschisis and congenital retinal dystrophy, 
existed prior to his period of active service.

2.  Clear and unmistakable evidence demonstrates that the 
Veteran's retinoschisis and congenital retinal dystrophy did not 
permanently increase in severity during or as a result of his 
active service.


CONCLUSIONS OF LAW

1.  The Veteran's left eye disorder, claimed as vision loss, 
diagnosed as retinoschisis of each eye and congenital retinal 
dystrophy, clearly and unmistakably existed prior to his period 
of active service, and the presumption of soundness is rebutted.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.304; 3.306 (2010).

2. The Veteran's preexisting left eye disorder, claimed as vision 
loss, diagnosed as retinoschisis of each eye and congenital 
retinal dystrophy, was not aggravated by active service.  38 
U.S.C.A. §§ 1110, 1153, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information 
provided to the Veteran in letters from the RO dated in April 
2008 and July 2010.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim, and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
Thereafter, a supplemental statement of the case was issued in 
September 2010.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006)). 

The Court recently in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  An additional 
notice as to disability ratings and effective dates was provided 
in the April 2008 correspondence. 

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  In view of the 
above, the Board finds that the notice requirements pertinent to 
the issue on appeal have been met.  

Under the VCAA, VA also has a duty to assist the Veteran in the 
development of a claim.  This includes assisting the Veteran in 
procuring service treatment records and other relevant treatment 
records and providing a VA examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's service 
treatment records are incomplete and most are missing.  The Board 
notes that in an earlier case, the National Personnel Records 
Center (NPRC) had indicated that the Veteran's service treatment 
records were not on file and were likely destroyed by fire.  In 
this situation, VA has a heightened duty to assist the Veteran in 
the development of his claim.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  In this regard, the Department of the Army 
and the NPRC were contacted in an attempt to obtain available 
records.  In addition, the Veteran submitted both NA Form 13055 
and NA Form 13075 to the National Archives in an attempt to 
obtain any other medical records possibly associated with the 
Veteran's period of military service.  Neither the Veteran nor 
his representative has identified any additional source which 
might have pertinent records.

The Veteran and his representative failed to respond to a July 
2010 letter, sent in response to the Board's remand, seeking 
permission to contact private medical care providers, especially 
Dr. F.D.P., in an effort to obtain outstanding treatment records 
for the claims file.  The Board observes that "[t]he duty to 
assist is not always a one-way street."  If a veteran wishes 
help, he/she cannot passively wait for it in those circumstances 
where he/she may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Because of the Veteran's failure to respond to 
the July 2010 letter and provide appropriate releases, VA has 
been unable to obtain potentially favorable evidence.  The Board 
finds that further attempts to obtain this information would be 
futile.  Accordingly, the Board will adjudicate the claim based 
on the evidence of record.  

The Board finds that the duty to assist has been fulfilled as 
private and VA medical records relevant to these matters have 
been requested or obtained, the Veteran was provided a VA 
examination, and he also was provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Veterans Law Judge.  The Board finds that the available medical 
evidence is sufficient for an adequate determination.  There has 
been substantial compliance with all pertinent VA laws and 
regulations and to move forward with this claim would not cause 
any prejudice to the Veteran.

Factual Background

The Veteran filed a service connection claim for vision loss in 
April 2008.  

Except for a copy of the Veteran's April 1953 discharge 
examination, his service treatment records are missing.  The 
discharge examination does reveal abnormalities of the left eye 
at discharge: heterotropia, estropia due to anisonatropia, and 
amblyopia ex anopsia.  Distance vision acuity was recorded as 
20/100 for the left eye and 20/50 for the right eye.

A private record from F.D.P., O.D., F.A.A.O., dated in May 2008, 
revealed that the Veteran had a history of amblyopia in his left 
eye since childhood and had always had complaints of excess light 
sensitivity.  It was noted that the Veteran never had better than 
20/400 vision in his amblyopic eye his entire life.  Dr. F.D.P. 
noted that he had treated the Veteran since the early 1980s and 
that the Veteran always maintained that his days in service had a 
deleterious effect on his overall vision, but he had managed with 
his less than optimum right eye.  Over time, Dr. F.D.P. reported 
that the Veteran's right eye had decreased in acuity due to age-
related issues.  The record also noted cataract surgery for each 
eye in 1997.  Dr. F.D.P. opined that since the Veteran may have 
had early damage from experiences in the military, his current 
decrease in vision was now causing a significant disability.  He 
noted that the Veteran could no longer drive and that reading was 
difficult.

An April 2008 VA medical record noted that the Veteran had used 
erythromycin ointment in both eyes ever since service, but was 
not clear about why he did so.

VA medical records dated in May 2008 revealed that the Veteran 
complained of decreased vision during the past 10 years and that 
his vision decreased during service.  He told the examiner that 
his left eye had been turned his entire life but he had not had 
surgery on the left eye.  He also told the examiner that he had 
passed an eye examination before service and had received his 
driver's license.  The chief of the ophthalmology service agreed 
that retinal changes and a history of progressive visual 
deterioration and esotropia appeared consistent with congenital 
retinoschisis.  

A June 2009 VA outpatient record noted diagnoses of congenital 
retinoschisis for each eye, pseudophakia for each eye, and 
esotropia for the left eye.  

An April 2010 VA medical record revealed that the VA considered 
the Veteran legally blind in each eye.  It was noted that the 
Veteran thought that he had surgery at age 3 for esotropia of the 
left eye.  The Veteran also was diagnosed with long-standing 
limited abduction of each eye, pseudophakia, congenital 
pseudophakia, and presbyopia.

During his May 2010 Board hearing, the Veteran testified that 
during basic training he had to go to the dispensary four or more 
times with a complaint that his eyes hurt and that he needed 
sunglasses.  The cap he wore was not enough to shade his eyes and 
when they became bloodshot he went to the dispensary.  The 
Veteran asserted that while medical personnel and the chain of 
command could not or would not provide him with sunglasses, 
including during his service in Korea as a switchboard operator, 
dispensary personnel provided a salve for his eyes which helped 
and which he has used ever since.  He said that he failed the eye 
test at discharge, but failed to put in a claim then.  He 
conceded that doctors have told him that he had a congenital 
problem with his eyesight since childhood; however, he noticed 
perhaps five years ago that his eyes were starting to fail and he 
believed that his time in the service contributed to this 
condition.  (See transcript at pp. 3-5.)

The Veteran underwent a VA examination in September 2010.  The 
Veteran complained of painful eyes and said that his eyes had 
decreased significantly during the past five years.  The Veteran 
told VA examiners that he had an eye examination in grade school 
and had some type of eye disorder, perhaps amblyopia, and thought 
that he was told that he had a lazy eye.  While in service he was 
stationed in Georgia, where it was hot, and the Veteran contended 
that his eyes became red.  According to the report of 
examination, the Veteran said that the right eye was red but also 
had a red spot.  He was provided an ointment which helped and 
which he has continued to use.  He also requested sunglasses 
repeatedly but was never given a pair.  During service in Korea, 
he contended that his eyes continued to be red and painful.  
During his discharge examination, that examiner reported a 
decrease in vision from entry into service.  

On examination, longstanding floaters were noted as well as 
cataract extractions from both eyes in approximately 1997.  The 
Veteran was taking no medications for his eyes, other than the 
ointment he noted he had used since service.  Limited abduction 
was noted for both eyes.  A kinetic visual field test showed a 
restricted superior nasal field for the right eye and a 
restricted superior field for the left eye.  Diagnosis was 
retinoschisis in both eyes, constant left esotropia, pseudophakia 
for each eye, and presbyopia, a refractive error.  The VA 
examiners also noted that the Veteran was legally blind, 
presumably according to the laws of the Commonwealth of 
Massachusetts where the Veteran lived and the examination took 
place.  It was noted that the Veteran had a congenital retinal 
dystrophy that was not caused or aggravated by the Veteran's time 
in service.  The VA examiners also noted that it was more likely 
than not that the Veteran had an underlying structural 
predisposition to development of retinoschisis which more likely 
than not emerged to clinical detectability during the service 
period.  The examiners concluded that it was more likely than not 
that the natural history of this condition would have followed 
the same course without service experience.  It was also their 
view that there was no evidence to indicate that service 
experience brought about the retinal schisis and associated loss 
of vision.

Service Connection Analysis

The Veteran essentially contends that his vision disorder is 
related to service as a result of aggravation of his congenital 
retinal dystrophy.  The Veteran has asserted that once he was 
called to active duty his preexisting left eye disease was 
aggravated during his period of active duty because he was not 
permitted to wear sunglasses, thus entitling him to service 
connection for a left eye disability or vision loss.  

While veterans are not awarded service connection for congenital 
defects and refractive errors of the eye, service connection can 
be granted for a superimposed injury or disease caused by service 
or for a pre-existing disease considered to have been aggravated 
by active service where there is an increase in disability during 
service, unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. §§ 3.303, 3.306.  

In a case such as this where it appears that service treatment 
records are incomplete, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the benefit-
of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992).  The Board must point out, however, that the O'Hare 
precedent does not raise a presumption that the missing medical 
records would, if they still existed, necessarily support the 
claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the claimant 
in developing the claim, and to explain its decision when a 
veteran's medical records have been destroyed.  See Ussery v. 
Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 
(1996).

Generally, in order to prevail on the issue of service 
connection, there must be evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection also may 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition under section 1111 
for conditions not noted at entrance to service, VA must show by 
clear and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  Clear 
and unmistakable evidence is a more formidable evidentiary burden 
than the preponderance of the evidence standard.  See Vanerson v. 
West, 12 Vet. App. 254, 258 (1999) (noting that "clear and 
convincing" burden of proof, while a higher standard than a 
preponderance of the evidence, is a lower burden to satisfy than 
clear and unmistakable evidence).

Concerning clear and unmistakable evidence that the disease or 
injury was not aggravated by service, the second step necessary 
to rebut the presumption of soundness, a lack of aggravation may 
be shown by establishing that there was no increase in disability 
during service or that any increase in disability was due to the 
natural progress of the preexisting condition.  See Wagner v. 
Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153.

Where the government fails to rebut the presumption of soundness 
under section 1111, the Veteran's claim must be considered one 
for service incurrence or direct service connection.  See Wagner, 
370 F.3d at 1094-1096 (indicating that, in cases where the 
presumption of soundness cannot be rebutted, the effect is that 
claims for service connection based on aggravation are converted 
into claims for service connection based on service incurrence).  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 38 C.F.R. 
§ 3.306(b).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In this case, there is no question that the file contains 
clinical evidence of currently diagnosed retinoschisis and 
congenital retinal dystrophy.  The pertinent inquiry in the case 
involves whether or not the Veteran's currently diagnosed 
retinoschisis and congenital retinal dystrophy were incurred in 
or aggravated by his period of active service.  In this regard, 
the Board must initially establish whether retinoschisis and 
congenital retinal dystrophy existed prior to the Veteran's 
period of service.

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by clear 
and unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 
25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).

In pertinent part, Wagner held that when no preexisting condition 
is noted upon entry into service, the Veteran is presumed to have 
been sound upon entry.  The burden then falls on the government 
to rebut the presumption of soundness by clear and unmistakable 
evidence that the Veteran's disability was both preexisting and 
not aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting condition.  
38 U.S.C. § 1153.  If this burden is met, then the Veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 38 
U.S.C.A. § 1111, the Veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 3.322.

As all service treatment records but the discharge examination 
are missing, there is no indication that retinoschisis or any 
other eye disease was noted upon the Veteran's entry into service 
in April 1951.  However, even so, the Board finds that the file 
contains evidence which clearly and unmistakably establishes that 
retinoschisis and congenital retinal dystrophy existed prior to 
the Veteran's enlistment into service in April 1951.  As noted 
above, according to a May 2008 VA medical record, the local VA 
chief of the ophthalmology service agreed, after the Veteran was 
interviewed and examined, that retinal changes and a history of 
progressive visual deterioration and esotropia in the Veteran's 
case appeared consistent with congenital retinoschisis.  The 
Board notes that the Veteran's April 1953 discharge examination 
had noted left eye estropia.  

In addition, the September 2010 VA examiners, who had reviewed 
the claims folder, found that the Veteran had congenital retinal 
dystrophy and that it was more likely than not that the Veteran 
had an underlying structural predisposition to development of 
retinoschisis which more likely than not emerged to clinical 
detectability during his period of service.  There is no clinical 
evidence on file to the contrary.  The Board notes that in light 
of such clear and unmistakable clinical evidence, representations 
made by the Veteran himself to the effect that he entered the 
military with excellent eyesight are patently false and as such 
lack credibility.  As this lay evidence is not considered 
credible, it does not in any way serve to refute the conclusion 
that retinoschisis clearly and unmistakably existed prior to 
service.

The Board further finds clear and unmistakable evidence 
demonstrating that the Veteran's preexisting retinoschisis and 
congenital retinal dystrophy did not increase in severity during 
his period of active service.  Of substantial probative value in 
this regard is the medical conclusion of the September 2010 VA 
examiners to the effect that it was more likely than not that the 
natural history of the Veteran's eye condition would have 
followed the same course without his service experience and that 
there was no evidence in the claims file to indicate that his 
service experience had brought about the retinal schisis and 
associated loss of vision.  In other words, according to the VA 
examiners, the evidence of record supports a finding that 
retinoschisis and congenital retinal dystrophy existed prior to 
service and were not permanently aggravated beyond the natural 
progression of the condition by service.  The Court has held that 
a medical board's conclusion that a Veteran's preexisting 
condition has not progressed at a rate greater than is usual for 
such disorders was sufficient to rebut the presumption of 
aggravation and establish that the inservice worsening of the 
Veteran's disorder was due to the natural progress of the 
disease.  See Stadin v. Brown, 8 Vet. App. 280, 285 (1995).  In 
addition, among the factors for assessing the probative value of 
a medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000).  In this case, the Board 
finds that the conclusions of the thorough and detailed September 
2010 VA examination are sufficient to rebut the presumption of 
aggravation and establish that the Veteran's inservice vision 
complaints were due to the natural progress of his eye disease.  

The Board also notes that, according to the medical and lay 
evidence found in the claims file, it was not until approximately 
five or six years ago that the Veteran's loss of vision 
accelerated and lead to those in the VA optometry clinic 
diagnosing him as legally blind under the laws of the 
Commonwealth of Massachusetts.  

In light of the evidence of record, the Board finds that the 
Veteran's retinoschisis and congenital retinal dystrophy are 
shown by clear and unmistakable evidence to have existed prior to 
service with no increase in severity during or as a result of 
service.  Accordingly, the Board finds that the presumption of 
aggravation does not attach.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.303; see Wagner, 370 F.3d at 1096.

In making the above determinations, the Board has carefully 
considered the Veteran's lay assertions.  He generally contended 
an increase in the severity of his eye disorder due to service 
when he was not permitted to wear sunglasses.  Although the 
Veteran's lay assertions are generally considered competent to 
assess pre-service and in-service symptomatology, he has not been 
shown to possess the requisite medical training or credentials 
needed to render an opinion regarding the diagnosis or degree of 
aggravation of retinoschisis and congenital retinal dystrophy.  
Therefore, his lay opinion in this regard does not constitute 
competent medical evidence in support of his claim and lacks 
probative value with regard to the issue on appeal.  See 
Jandreau, 492 F.3d at 1376-77.  While the Veteran is certainly 
competent to state that he trouble with his vision in service and 
assume him credible - despite the lack of contemporaneous medical 
evidence - in view of the medical evidence which takes into 
account the Veteran's account of his injuries, the probative 
value of the medical evidence outweighs the Veteran's 
contentions.  

In conclusion, the Board finds that retinoschisis and congenital 
retinal dystrophy clearly and unmistakably preexisted the 
Veteran's period of active service and were not aggravated 
therein.  When all the evidence is assembled VA is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant prevailing 
in either event, or whether a preponderance of the evidence is 
against the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the 
evidence in this case is against the Veteran's claim and the 
claim, therefore, is denied.


ORDER

Service connection for a left eye disorder, claimed as vision 
loss, and diagnosed as retinoschisis and congenital retinal 
dystrophy, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


